Citation Nr: 1456693	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred from November 11, 2010, through November 17, 2010, at the Archbold Memorial Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The Board notes that the Veteran initially claimed reimbursement for expenses from November 8, 2010, through November 17, 2010.  The VAMC approved payments from November 8, 2010, through November 10, 2010.  The issue has been rephrased accordingly.


FINDINGS OF FACT

1.  From November 8, 2010, through November 17, 2010, the Veteran received emergency room and medical services for a nonservice-connected disability at Archbold Memorial Hospital, a non-VA medical facility for which he incurred medical expenses.

2.  The emergency services provided from November 8, 2010, through November 17, 2010, were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other Federal facilities were not feasibly available, an attempt to use them beforehand would not have been reasonable, and the Veteran's treatment lasted only long as was medically necessary.


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Archbold Memorial Hospital, a non-VA facility, from November 11, 2010, through November 17, 2010, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for emergency services for a nonservice-connected disability at Archbold Memorial Hospital, a non-VA medical facility, from November 11, 2010, through November 17, 2010.

On November 8, 2010, the Veteran was taken from his fellowship nursing home to the emergency room after he attacked another resident with his fists and began "talking to himself and pacing."  The Veteran was noted to have a history of schizophrenia, PTSD and dementia.

He was admitted to the Archbold Medical Center for acute inpatient psychiatric stabilization of aggressive behavior.  As noted in his admission records he was unable to give a reason for his hospitalization.  He stated he was brought to the hospital because "he was released from the Virgin Islands and Haiti; that he was born in Mobile, Alabama and the U.S. Government was doing it."

His admission records note that he was admitted in order to be "monitored on close observation for his safety and the safety of others."  He was given a variety of medications throughout his stay.  At admission it was estimated that his length of stay would be "5 to 7 days."

The basis in which the VA may pay for private treatment is very narrow:  Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a Veteran for the reasonable value of emergency treatment afforded to the Veteran in a non-Department facility if: (1) the Veteran is an active VA health-care participant, that is, a participant in a health-care program under 38 U.S.C.A. § 1705(a) and the Veteran received care under the program in the 24-month period preceding the furnishing of emergency treatment; (2) the Veteran is personally and financially liable for emergency treatment afforded to the Veteran in a non-Department facility; (3) the Veteran is not entitled to care or services under any other health-plan and has no other contractual or legal recourse against a third party; and (4) the Veteran is not eligible for reimbursement for medical services under 38 U.S.C.A. § 1728 . 

For purposes of 38 U.S.C.A. § 1725, the term "emergency treatment" means medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility. 

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, payment or reimbursement by VA for emergency services may be made only if all conditions are met.  

The pertinent condition at issue here is whether the Veteran could have been safely transferred to a VA facility.  

In this case, the VAMC granted reimbursement for the period from November 8, 2010, through November 10, 2010, but denied reimbursement for the remainder of the period because the Veteran was stable as of November 10, 2010 and was "not a danger to anyone."  

The VAMC notes that the Veteran was "apparently waiting for another placement and did so for another nine days."  

With regard to the first issue, the Board finds that the Veteran's treatment was of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health.  In this regard, the Board notes that the Veteran had a psychiatric episode in his nursing home that led to his admission to the emergency room and hospital for monitoring.  

The Veteran was unable to coherently state why he was being hospitalized, impacting his ability to transfer himself to VA care.

With regard to the second issue, the Veteran did not consciously bring himself to a non-VA hospital.  Based on the record, the Veteran was brought by ambulance to, presumably, the nearest emergency room where he was subsequently admitted to the Archbold Memorial Hospital.  Further, the treatment records specifically note that the hospital worked to secure placement for the Veteran "through the approval of the VA system."

With regard to the final issue, the VAMC noted that the Veteran could have been safely transferred to a VA facility after he was stabilized on November 10, 2010.  However, the admission records specifically note that his estimated length of stay was 5 to 7 days for observation and behavior monitoring, which would be between November 13, 2010, and November 15, 2010.  

In retrospect it may be clear that the Veteran was stabilized by November 10, 2010.  However, according to the treatment records the Archbold Memorial Hospital felt it was necessary for the Veteran to remain for additional monitoring.

Accordingly, giving the Veteran the benefit of the doubt, the Board finds that payment or reimbursement by VA for medical services for a nonservice-connected disability, from November 11, 2010, to November 17, 2010, at the Archbold Memorial Hospital, a non-VA facility, is warranted.

In this regard, in light of the very extraordinary cost of private care to VA, the Veteran is asked (in the future) to make every effort to use a VA facility when possible so that the VA can help as many Veterans as possible with the limited funds it has been provided. 





ORDER

Payment or reimbursement of emergency services provided from November 11, 2010, to November 17, 2010, at the Archbold Memorial Hospital is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


